 

Exhibit 10(d)

CHANGE IN CONTROL AGREEMENT

This CHANGE IN CONTROL AGREEMENT is effective as of the 31st day of December,
2010 (this “Agreement”), by and between FIRST AMERICAN FINANCIAL CORPORATION, a
Delaware corporation (the “Company”) and Parker S. Kennedy (the “Executive”).

W I T N E S S E T H:

WHEREAS, the Compensation Committee (the “Committee”) of the Board of Directors
(the “Board”) of the Company has determined that it is in the best interests of
the Company, its subsidiaries, and the Company’s shareholders to assure that the
Company and its subsidiaries will have the continued dedication of the
Executive, notwithstanding the possibility, threat, or occurrence of a Change in
Control (as defined below) of the Company;

WHEREAS, the Committee believes it is imperative to diminish the inevitable
distraction of the Executive by virtue of the personal uncertainties and risks
created by a pending or threatened Change in Control and to encourage the
Executive’s full attention and dedication to the Company and its subsidiaries
currently and in the event of any threatened or pending Change in Control, and
to provide the Executive with compensation and benefits arrangements upon a
Change in Control which ensure that the compensation and benefits expectations
of the Executive will be satisfied and which are competitive with those of other
corporations; and

WHEREAS, the Company and the Executive accordingly desire to enter into this
Agreement on the terms and conditions set forth below.

NOW, THEREFORE, in consideration of the premises and mutual covenants set forth
herein, it is hereby agreed by and between the parties as follows:

1.    Term of Agreement. This Agreement shall commence on the date hereof and
shall continue through December 31, 2011 (the “Original Term”); provided,
however, that on such date and on each December 31 thereafter, the Original Term
of this Agreement shall automatically be extended for one (1) additional year
(each, an “Extended Term”) unless, not later than the preceding January 1 either
party shall have given notice that such party does not wish to extend the term
of this Agreement beyond the Original Term and any Extended Term; and provided,
further, that if a Change in Control (as defined in paragraph 3 below) shall
have occurred during the Original Term or any Extended Term of this Agreement,
the term of this Agreement shall continue for a period of thirty-six
(36) calendar months beyond the calendar month in which such Change in Control
occurs (the Original Term, each Extended Term, if any, and such thirty-six
(36) month period, collectively, the “Term”).

2.    Employment After a Change in Control. If the Executive is in the employ of
the Company (which for this purpose shall also include any subsidiary of the
Company) on the date of a Change in Control, the Company hereby agrees to
continue the Executive in its employ (and/or, in the case of any subsidiary of
the Company, the employ of such subsidiary) for the period commencing on the
date of the Change in Control and ending on the last day of the Term



--------------------------------------------------------------------------------

of this Agreement. During the period of employment described in the foregoing
provision of this paragraph 2 (the “Employment Period”), the Executive shall
hold such position with the Company (which for this purpose shall also include
any subsidiary of the Company) and exercise such authority and perform such
executive duties as are commensurate with the Executive’s position, authority,
and duties immediately prior to the Change in Control. The Executive agrees that
during the Employment Period the Executive shall devote full business time
exclusively to the executive duties described herein and perform such duties
faithfully and efficiently; provided, however, that nothing in this Agreement
shall prevent the Executive from voluntarily resigning from employment upon
sixty (60) days’ written notice to the Company under circumstances which do not
constitute a Termination (as defined below in paragraph 5).

3.    Change in Control. For purposes of this Agreement, a “Change in Control”
means the happening of any of the following:

(a)    The consummation of a merger or consolidation of the Company with or into
another entity or any other corporate reorganization, if fifty percent (50%) or
more of the combined voting power of the continuing or surviving entity’s
securities outstanding immediately after such merger, consolidation, or other
reorganization is owned by persons who were not shareholders of the Company
immediately prior to such merger, consolidation, or other reorganization.

(b)    The sale, transfer, or other disposition of all or substantially all of
the Company’s assets or the complete liquidation or dissolution of the Company.

(c)    A change in the composition of the Board occurring within a two (2) year
period, as a result of which fewer than a majority of the directors are
Incumbent Directors. “Incumbent Directors” shall mean directors who either:
(i) are directors of the Company as of the date of this Agreement or (ii) are
elected, or nominated for election, to the Board with the affirmative votes of
at least a majority of the Incumbent Directors at the time of such election or
nomination, but shall not include an individual not otherwise an Incumbent
Director whose election or nomination is in connection with an actual or
threatened proxy contest relating to the election of directors to the Company.

(d)    Any transaction as a result of which any person or group is or becomes
the “beneficial owner” (as defined in Rule 13d-3 under the Securities Exchange
Act of 1934), directly or indirectly, of securities of the Company representing
at least twenty-five percent (25%) of the total voting power of the Company’s
then outstanding voting securities. For purposes of this paragraph, the term
“person” shall have the same meaning as when used in Sections 13(d) and 14(d) of
the Securities Exchange Act of 1934, but shall exclude: (i) a trustee or other
fiduciary holding securities under an employee benefit plan of the Company or of
a subsidiary of the Company; (ii) so long as a person does not thereafter
increase such person’s beneficial ownership of the total voting power
represented by the Company’s then outstanding voting securities, a person whose
beneficial ownership of the total voting power represented by the Company’s then
outstanding voting securities increases to twenty-five percent (25%) or more as
a result of the acquisition of voting securities of the Company by the Company
which reduces the

 

-2-



--------------------------------------------------------------------------------

number of such voting securities then outstanding; or (iii) so long as a person
does not thereafter increase such person’s beneficial ownership of the total
voting power represented by the Company’s then outstanding voting securities, a
person that acquires directly from the Company securities of the Company
representing at least twenty-five percent (25%) of the total voting power
represented by the Company’s then outstanding voting securities.

A transaction shall not constitute a Change in Control if its sole purpose is to
change the state of the Company’s incorporation or to create a holding company
that will be owned in substantially the same proportions by the persons who held
the Company’s securities immediately before such transaction.

4.    Compensation During the Employment Period. During the Employment Period,
the Executive shall be compensated as follows:

(a)    The Executive shall receive an annual salary which is not less than his
or her annual salary immediately prior to the Employment Period and shall be
eligible to receive an increase in annual salary which is not materially less
favorable to the Executive than increases in salary granted by the Company for
executives with comparable duties;

(b)    The Executive shall be eligible to participate in short-term and
long-term cash-based incentive compensation plans which, in the aggregate,
provide bonus opportunities which are not materially less favorable to the
Executive than the greater of: (i) the opportunities provided by the Company for
executives with comparable duties; and (ii) the opportunities provided to the
Executive under all such plans in which the Executive was participating prior to
the Employment Period;

(c)    The Executive shall be eligible to participate in stock option,
performance awards, restricted stock, and other equity-based incentive
compensation plans on a basis not materially less favorable to the Executive
than that applicable: (i) to the Executive immediately prior to the Employment
Period; or (ii) to other executives of the Company with comparable duties; and

(d)    The Executive shall be eligible to receive employee benefits (including,
but not limited to, tax-qualified and nonqualified savings plan benefits (but
not the Company’s supplemental benefit plans, which, for the avoidance of doubt,
separately make provision for the effects of a change in control thereunder),
medical insurance, disability income protection, life insurance coverage, and
death benefits) and perquisites (including, without limitation, a Company
vehicle and Company-paid or assisted membership dues) which are not materially
less favorable to the Executive than: (i) the employee benefits and perquisites
provided by the Company to executives with comparable duties; or (ii) the
employee benefits and perquisites to which the Executive would be entitled under
the Company’s employee benefit plans and perquisites as in effect immediately
prior to the Employment Period.

 

-3-



--------------------------------------------------------------------------------

 

5.    Termination. For purposes of this Agreement, the term “Termination” shall
mean: (a) termination of the employment of the Executive during the Employment
Period by the Company for any reason other than death, Disability (as defined
below), or Cause (as defined below); or (b) termination of the employment of the
Executive during the Employment Period by the Executive for Good Reason (as
defined below).

Notwithstanding anything in this Agreement to the contrary, if: (a) the
Executive’s employment is terminated within six (6) months prior to the actual
occurrence of a Change in Control for reasons that would constitute a
Termination if it had occurred following a Change in Control; (b) the Executive
reasonably demonstrates that such termination (or Good Reason event) was at the
request of a third party who had indicated an intention or had taken steps
reasonably calculated to effect a Change in Control; and (c) a Change in Control
involving such third party (or a party competing with such third party to
effectuate a Change in Control) does occur, then for purposes of this Agreement,
the date immediately prior to the date of such termination of employment or
event constituting Good Reason shall be treated as a Change in Control and such
termination shall be treated as a Termination. For purposes of determining the
timing of payments and benefits to the Executive under this Agreement as a
result of this paragraph, payment shall be made in accordance with the
provisions of paragraph 6(a).

The date of the Executive’s Termination under this paragraph 5 shall be the date
of the Executive’s “Separation from Service” (as defined under Section 409A of
the Internal Revenue Code (the “Code”)).

For purposes of this Agreement, “Disability” means such physical or mental
disability or infirmity of the Executive which, in the opinion of a competent
physician, renders the Executive unable to perform properly his or her duties
set forth in paragraph 2 of this Agreement, and as a result of which the
Executive is unable to perform such duties for six (6) consecutive calendar
months or for shorter periods aggregating one hundred eighty (180) business days
in any twelve (12) month period. For purposes of this paragraph, a competent
physician shall be a physician mutually agreed upon by the Executive and the
Board. If a mutual agreement cannot be reached, the Executive shall designate a
physician and the Board shall designate a physician and these two physicians
shall select a third physician who shall be the “competent physician.”

For purposes of this Agreement, the term “Cause” means: (a) the willful and
continued failure by the Executive to substantially perform the Executive’s
duties with the Company (which for purposes of this paragraph shall also include
subsidiaries of the Company) after written notification by the Board; (b) the
willful engaging by the Executive in conduct which is demonstrably injurious to
the Company, monetarily or otherwise; or (c) the engaging by the Executive in
egregious misconduct involving serious moral turpitude. For purposes of this
Agreement, no act, or failure to act, on the Executive’s part shall be deemed
“willful” unless done, or omitted to be done, by the Executive not in good faith
and without reasonable belief that such action was in the best interest of the
Company.

 

-4-



--------------------------------------------------------------------------------

 

For purposes of this Agreement, the term “Good Reason” means, without the
Executive’s express written consent, the occurrence after a Change in Control of
any of the following circumstances:

(a)    The assignment to the Executive by the Company of duties which are a
significant adverse alteration in the nature or status of the Executive’s
position, responsibilities, duties, or conditions of employment from those in
effect immediately prior to the occurrence of the Change in Control; or any
other action by the Company that results in a material diminution in the
Executive’s position, authority, duties, or responsibilities from those in
effect immediately prior to the occurrence of the Change in Control;

(b)    A reduction in the Executive’s annual base compensation as in effect on
the occurrence of the Change in Control;

(c)    The relocation of the Company’s offices at which the Executive is
principally employed immediately prior to the Change in Control (the “Principal
Location”) to a location more than fifty (50) miles from such location or the
Company’s requiring the Executive to be based anywhere other than the Principal
Location, except for required travel on the Company’s business to an extent
substantially consistent with the Executive’s business travel obligations prior
to the Change in Control;

(d)    The Company’s failure to pay to the Executive any portion of the
Executive’s compensation or to pay to the Executive any portion of an
installment of deferred compensation under any deferred compensation program of
the Company within ten (10) days of the date such compensation is due; or

(e)    The Company’s failure to continue in effect any material compensation or
benefit plan or practice in which the Executive is eligible to participate on
the occurrence of the Change in Control, unless an equitable arrangement
(embodied in an ongoing substitute or alternative plan) has been made with
respect to such plan or practice, or the Company’s failure to continue the
Executive’s participation therein (or in such substitute or alternative plan) on
a basis not materially less favorable, both in terms of the amount of benefits
provided and the level of the Executive’s participation relative to other
participants, as existed at the time of the Change in Control.

6.    Severance Payments and Benefits. Subject to the provisions of paragraph 8
below, in the event of a Termination, in lieu of the amount otherwise payable
under paragraph 4 above, the Company shall:

(a)    Pay the Executive a lump-sum payment in cash no later than ten
(10) business days after the date of Termination equal to the sum of:

(i)    The sum of: (A) the Executive’s base salary through and including the
date of Termination and any bonus amounts which have become payable, to the
extent either has not theretofore been paid; (B) a pro rata portion of the

 

-5-



--------------------------------------------------------------------------------

Executive’s annual bonus for the fiscal year in which the date of Termination
occurs in an amount equal to: (1) the Executive’s Bonus Amount (as defined
below), multiplied by (2) a fraction, the numerator of which is the number of
days in the fiscal year in which the date of Termination occurs through and
including the date of Termination, and the denominator of which is three hundred
sixty-five (365); (C) accrued and unpaid vacation pay through and including the
date of Termination; and (D) unreimbursed business expenses through and
including the date of Termination;

(ii)    An amount equal to the product of the Applicable Multiple (as defined
below) and the Executive’s annual salary in effect immediately prior to the date
of Termination; and

(iii)    An amount equal to the product of the Applicable Multiple and the
Executive’s Bonus Amount;

Notwithstanding the provisions of this paragraph 6(a), with respect to any
amounts which constitute a deferral of compensation subject to Section 409A of
the Code and provided the Executive is a “Specified Employee” (as defined under
Section 409A of the Code), such amounts shall be paid to the Executive on the
date which is six (6) months after his or her date of Separation from Service.

(b)    Continue to provide the Executive (and, if applicable, the Executive’s
dependents), for a twenty-four (24) month period following the date of
Termination, with the same level of benefits described in paragraph 4(d) of this
Agreement upon substantially the same terms and conditions (including
contributions required by the Executive for such benefits) as existed
immediately prior to the date of Termination (or, if more favorable to the
Executive, as such benefits and terms and conditions existed immediately prior
to the Change of Control), after taking into account the benefits provided by
CoreLogic, Inc. or any successor thereof, provided, that if the Executive cannot
continue to participate in the Company plans providing such benefits, the
Company shall otherwise provide such benefits (or the cash-equivalent thereof)
on the same after-tax basis as if continued participation had been permitted,
and further provided the amount of expenses eligible for reimbursement during
the Executive’s taxable year shall not affect the expenses eligible for
reimbursement in any other taxable year. Notwithstanding the foregoing
provisions of this paragraph, in the event the Executive becomes reemployed with
another employer and becomes eligible to receive welfare benefits from such
employer, the welfare benefits described in this Agreement shall be secondary to
such benefits during the period of the Executive’s eligibility, but only to the
extent that the Company reimburses the Executive for any increased cost and
provides any additional benefits necessary to give the Executive the benefits
provided hereunder.

For purposes of this Agreement, the term “Applicable Multiple” means two (2).

For purposes of this Agreement, the term “Bonus Amount” means the Executive’s
target annual bonus for the year of Termination, or, if the Executive does not
have a target annual

 

-6-



--------------------------------------------------------------------------------

bonus or the Executive’s target annual bonus is reduced following a Change in
Control, six months prior to a Change in Control or the Executive reasonably
demonstrates that the target annual bonus was reduced at the request of a third
party who had indicated an intention or had taken steps reasonably calculated to
effect a Change in Control, the average annual discretionary incentive bonus
(including cash bonuses and stock bonuses (including any restricted stock units
awarded as a component of the annual incentive bonus), but excluding any other
long-term incentive compensation) earned by the Executive during the last three
(3) completed fiscal years of the Company (including, for the avoidance of
doubt, any portion of such three fiscal year period that elapsed prior to the
Company’s June 1, 2010, spin-off separation (the “Separation”) from its former
parent, The First American Corporation (“FAC”)) immediately preceding the date
of Termination, as follows: (i) for such portion of the three fiscal year period
prior to the consummation of the transactions contemplated by the Separation
Agreement, from FAC and its subsidiaries, divided by two, and (ii) for such
portion of the three fiscal year period following the Separation, from the
Company and its subsidiaries (in each case annualized in the event the Executive
was not employed by the Company, FAC and/or any of their respective subsidiaries
for the whole of any such fiscal year).

7.    Parachute Payments. If any payment or benefit due under this Agreement,
together with all other payments and benefits (including, without limitation,
the acceleration of vesting of stock options, restricted stock and performance
shares) to which the Executive is entitled from the Company, or any affiliate
thereof, would (if paid or provided) constitute an “excess parachute payment”
(as defined in Section 280G(b)(1) of the Code, or any successor provision), the
amounts otherwise payable and benefits otherwise due under this Agreement will
either (a) be delivered in full, or (b) be limited to the minimum extent
necessary to ensure that no portion thereof will fail to be tax-deductible to
the Company by reason of Section 280G of the Code, whichever of the foregoing
amounts, taking into account the applicable federal, state or local income and
employment taxes and the excise tax imposed under Section 4999 of the Code,
results in the Executive’s receipt, on an after-tax basis, of the greatest
amount of benefits, notwithstanding that all or some portion of such benefits
may be subject to the excise tax imposed under Section 4999 of the Code. In the
event that the payments and/or benefits are to be reduced pursuant to this
paragraph 7, such payments and benefits shall be reduced such that the reduction
of compensation to be provided to Executive as a result of this paragraph 7 is
minimized. In applying this principle, the reduction shall be made in a manner
consistent with the requirements of Section 409A of the Code and where two
economically equivalent amounts are subject to reduction but payable at
different times, such amounts shall be reduced on a pro-rata basis but not below
zero.

8.    Withholding. All payments to the Executive under this Agreement will be
subject to all applicable withholding of state and federal taxes.

9.    Arbitration of All Disputes. Any controversy or claim arising out of or
relating to this Agreement or the breach thereof shall be settled by arbitration
in Santa Ana, California, in accordance with the laws of the State of California
or such other location mutually agreeable to the parties, by three
(3) arbitrators appointed by the parties. If the parties cannot agree on the
appointment of the arbitrators, one shall be appointed by the Company and one by
the Executive and the third shall be appointed by the first two arbitrators. The
arbitration shall be conducted in

 

-7-



--------------------------------------------------------------------------------

accordance with the rules of the American Arbitration Association, except with
respect to the selection of arbitrators which shall be as provided in this
paragraph 9. Judgment upon the award rendered by the arbitrators may be entered
in any court having jurisdiction thereof. In the event that it shall be
necessary or desirable, as determined by the Executive in his or her sole
discretion, for the Executive to retain legal counsel or incur other costs and
expenses in connection with interpretation or enforcement of his or her rights
under this Agreement, the Company shall pay (or the Executive shall be entitled
to recover from the Company, as the case may be) his or her reasonable
attorneys’ fees and costs and expenses in connection with interpretation or
enforcement of his or her rights (including the enforcement of any arbitration
award in court). Payments shall be made to the Executive at the time such fees,
costs, and expenses are incurred. If, however, the arbitrators shall determine
that, under the circumstances, payment by the Company of all or a part of any
such fees and costs and expenses would be unjust, the Executive shall repay such
amounts to the Company in accordance with the order of the arbitrators. Any
award of the arbitrators shall include interest at a rate or rates considered
just under the circumstances by the arbitrators.

10.    Mitigation and Set-Off. The Executive shall not be required to mitigate
the amount of any payment provided for in this Agreement by seeking other
employment or otherwise. The Company shall not be entitled to set off against
the amounts payable to the Executive under this Agreement any amounts owed to
the Company by the Executive, any amounts earned by the Executive in other
employment after termination of his employment with the Company, or any amounts
which might have been earned by the Executive in other employment had he or she
sought such other employment.

11.    Notices. Any notice of Termination of the Executive’s employment by the
Company or the Executive for any reason shall be upon no less than ten
(10) days’ and no greater than thirty (30) days’ advance written notice to the
other party. Any notices, requests, demands, and other communications provided
for by this Agreement shall be sufficient if in writing and if sent by
registered or certified mail to the Executive at the last address he or she has
filed in writing with the Company or, in the case of the Company, to the
attention of the Secretary of the Company, at its principal executive offices.

12.    Non-Alienation. The Executive shall not have any right to pledge,
hypothecate, anticipate, or in any way create a lien upon any amounts provided
under this Agreement; and no benefits payable hereunder shall be assignable in
anticipation of payment either by voluntary or involuntary acts, or by operation
of law. Nothing in this paragraph shall limit the Executive’s rights or powers
to dispose of his or her property by will or limit any rights or powers which
his or her executor or administrator would otherwise have.

13.    Governing Law. The provisions of this Agreement shall be construed in
accordance with the laws of the State of California, without application of
conflict of laws provisions thereunder.

14.    Amendment. This Agreement may not be amended, modified, waived, or
terminated except by mutual agreement of the parties in writing.

 

-8-



--------------------------------------------------------------------------------

 

15.    Heirs of the Executive. This Agreement shall inure to the benefit of and
be enforceable by the Executive’s personal and legal representatives, executors,
administrators, successors, heirs, distributees, devisees, and legatees. If the
Executive should die while any amounts are still payable to the Executive
hereunder, all such amounts, unless otherwise provided herein, shall be paid in
accordance with the terms of this Agreement to the Executive’s devisee, legatee,
or other designee or, if there be no such designee, to the Executive’s estate.

16.    Successors to the Company. This Agreement shall be binding upon and inure
to the benefit of the Company and any successor of the Company. The Company
shall require: (i) any successor (whether direct or indirect, by purchase,
merger, consolidation, or otherwise) to all or substantially all of the business
and/or assets of the Company to expressly assume and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform it if no such succession had taken place; and (ii) the
parent entity of any successor in such business combination to guarantee the
performance of such successor hereunder. Failure of the Company to obtain such
assumption and agreement (and, if applicable, such guarantee) prior to the
effectiveness of any such succession shall be a breach of this Agreement and
shall entitle the Executive to receive compensation from the Company in the same
amount and on the same terms to which the Executive would be entitled hereunder
if the Executive terminated the Executive’s employment for Good Reason following
a Change in Control, except that for purposes of implementing the foregoing, the
date on which any such succession becomes effective shall be deemed the date of
Termination. Unless expressly provided otherwise, the term “Company” as used
herein shall mean the Company as defined in this Agreement and any successor to
its business and/or assets as aforesaid.

17.    Reimbursement of Expenses. To the extent this Agreement provides for the
reimbursement of expenses which are not specifically excluded from Section 409A
of the Code, such expenses shall be eligible for reimbursement for the lifetime
of the Executive, and the amount of expenses eligible for reimbursement during
the Executive’s taxable year shall not affect the expenses eligible for
reimbursement in any other taxable year.

18.    Employment Status. Nothing herein contained shall be deemed to create an
employment agreement between the Company and the Executive, providing for the
employment of the Executive by the Company for any fixed period of time. The
Executive’s employment with the Company is terminable at will by the Company or
the Executive and each shall have the right to terminate the Executive’s
employment with the Company at any time, with or without Cause, subject to:
(a) the notice provisions of paragraphs 2, 5, and 11, (b) the Company’s
obligation to provide severance payments as required by paragraph 6 and (c) the
terms and conditions of any employment agreement between the Company and the
Executive. Except as otherwise provided in paragraph 5 of this Agreement, upon a
termination of the Executive’s employment prior to the date of a Change in
Control, there shall be no further rights under this Agreement.

19.    Severability. In the event that any provision or portion of this
Agreement shall be determined to be invalid or unenforceable for any reason, the
remaining provisions of this Agreement shall be unaffected thereby and shall
remain in full force and effect.

 

-9-



--------------------------------------------------------------------------------

 

20.    Counterparts. This Agreement may be executed in two (2) or more
counterparts, any one (1) of which shall be deemed the original without
reference to the other.

21.    Entire Agreement. This Agreement contains the entire understanding of the
parties hereto with respect to the subject matter contained herein and
supersedes all prior agreements and understandings, oral and written, with
respect thereto (including any prior Change in Control Agreement between the
parties and/or any Change in Control Agreement in effect as of the date of the
Separation to which the Executive and FAC or any affiliate of FAC is a party);
provided, for the avoidance of doubt, that this Agreement does not supersede all
or any portion (including, without limitation, any provision governing the
effect of any change in control) of any benefit plan or compensation plan of the
Company or any employment agreement to which the Executive is a party. Any
reference to any prior Change in Control Agreement between the parties shall
from and after the date hereof be deemed to be a reference to this Agreement.

 

-10-



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Executive has hereunto set his or her hand and, pursuant
to the authorization from the Committee, the Company has caused these presents
to be executed in its name and on its behalf, all as of the day and year first
above written.

 

 

“Executive” /s/ Parker S. Kennedy Parker S. Kennedy

 

 

FIRST AMERICAN FINANCIAL CORPORATION /s/ Dennis J. Gilmore Name: Dennis J.
Gilmore Title: Chief Executive Officer

 

-11-